USCA4 Appeal: 21-7755     Doc: 14        Filed: 08/11/2022   Pg: 1 of 3




                                           UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                             No. 21-7755


        DENRICK ERIC BROWN,

                           Plaintiff - Appellant,

                     v.

        DAVID A. ROBINSON, Deputy Director; KAREN STAPLETON, Disciplinary Appeal
        Unit Manager; CHRISTOPHER J. GENSINGER, CCB Manager; BRIAN MORAN,
        Secretary of Public Safety; G. HOLLOWAY, Regional Administrator; HAROLD W.
        CLARKE, Director; A. WHITE, Assistant Warden; G. F. SIVILS, Chief of Operations; T.
        TERRY, Chief of Security; T. CHURMURA, Chief of Housing; CHARLES CARPINO,
        Unit Manager; T. WATKIN, Security Supervisor; J. BARR, Security Officer; CHARLES
        M. TURNER, Institution Investigator; L. WATSON, Disciplinary Hearing Officer; K.
        COSBY, Regional Ombudsman; SHARON DUNSON, Grievance Staff; Y. HOLMES,
        Institution Grievance Staff,

                           Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:20-cv-01282-CMH-TCB)


        Submitted: July 25, 2022                                   Decided: August 11, 2022


        Before DIAZ, HARRIS, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-7755      Doc: 14         Filed: 08/11/2022    Pg: 2 of 3




        Denrick Eric Brown, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7755      Doc: 14         Filed: 08/11/2022      Pg: 3 of 3




        PER CURIAM:

               Denrick Eric Brown appeals the district court’s order dismissing his 42 U.S.C.

        § 1983 complaint under 28 U.S.C. § 1915A(b). We have reviewed the record and find no

        reversible error. Accordingly, we affirm the district court’s order. Brown v. Robinson,

        No. 1:20-cv-01282-CMH-TCB (E.D. Va. Dec. 2, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3